DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 23-46 have been canceled. 

Response to Arguments
Applicant’s arguments, see 6-10, filed 12/8/20, with respect to the rejection(s) of claims 1, 6-8 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Turner.
Regarding the argument that “Phillips makes no mention of received images and/or video. Instead…it focuses on control of the pipe crawler using received camera control signals.” Note that Phillips discloses a video inspection method and apparatus (paragraphs 0002, 0024 (video feed); 0026). By definition, then the video inspection unit comprising a camera assembly unit would send, not just control signals, but video signal or video image captured by the camera assembly unit to the processor for further processing or storage. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claims 1-3, 6-8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Turner, US 2018/0169719 A1 in view of Phillips, US 2019/0331284 A1.

Considering claim 1, a system for inspecting and/or mapping pipes or cavities, comprising (Pipeline inspection device, title):

a) a cable storage drum (Drum 34, Figs.1-4. See, Abstract and at least paragraphs 0004-6).

b) push-cable retractably stored inside the cable storage drum, having a distal end and a proximal end (cable 14, Abstract; at least paragraphs 0004-6, 33 and 44).

c) a camera head coupled to the distal end of the push-cable comprising one or more image sensors to capture images and/or videos from interior of a pipe or cavity, the camera 18 disposed at the a distal end of the cable, Abstract; paragraphs 0004-6, 33 and 45; claims 1,9, 11 and 18; Fig.23-24. As to the claimed different directions, the skilled in the art would readily recognize the first direction as the cable is deployed and the second direction when the cable is retracted, meeting the claimed two different directions). 

e) a processing element communicatively coupled to the image sensors and the inertial sensors to receive the images and/or videos from the image sensors and the sensed inertial data from the inertial sensors and generate, based at least on the received images and/or videos and the inertial data sensed during movement of the camera head in the first direction and the second direction, information pertaining to the pipe or cavity (Video processor 170, Figs. 23-24; paragraphs 0047, 52, 62 and 67-69; the camera 18 sends data signals to the video processor 170 (para. 0069); a processor 192 (i.e., software program) on the monitor 114 may be capable of manipulating the video recorded by the camera 18.  For example, the software program can create a compressed highlight reel 26 showing only the portions of the video (or the pictures) that were flagged by a user or include a comment (i.e., voiceover comment or typed comment).  The highlight reel 26 skips over the portions of the video or the picture that are not deemed relevant by the user or may not need attention, and instead, compresses the video into a shorter video that only shows the more relevant areas of the pipe under inspection; para. 0062. The power and data cables 172 are electrically connected to the hub 30 (e.g., the battery 174 and the video processor 170 hub 30) to provide power to the camera 18 and provide a data signal from the camera 18 to the video processor 170; para. 0067). 

d) Regarding the claimed one or more multi-axis inertial sensors disposed in the camera head to sense inertial data corresponding to movement of the camera head in the first direction and the second direction, Turner discloses a sensor 150.  The magnets are used in conjunction with a sensor 150 (Fig.6) on the hub 30 to measure how much cable 14 has been unwound…the sensor 150 (e.g., a Hall sensor)…can monitor 114 the movement of the magnets 146 to determine how much cable 14 has been extended from the drum; paragraph 0044.  While not inertial, the magnetic sensors 150 measures the movement of the camera head. Thus, the function is the same: to sense data corresponding to movement of the camera head in the first direction and the second direction.
	Turner fails to disclose inertial sensor.  However, inertial sensors for sensing movement of the camera would be obvious to the skilled in the art. In that regard, and in the same field of endeavor, Phillips discloses method of active freewheel (Fig.1; Abstract).  The pipe crawler comprises a tether cable, camera assembly (Abstract; paras. 0029) control unit communicably coupled with the pipe crawler, receiving signals from control unit through the processor (Fig.2). Furthermore, the pipe crawler vehicle system comprises gravity compensation algorithm/software and at least one inertial sensor such as an inertial measurement unit (IMU) to measure a roll value and an incline value. See para. 0035 and claim 10. Note that Phillips discloses a video inspection method and apparatus (paragraphs 0002, 0024 (video feed) and 0026). By definition, the video inspection unit comprising a camera assembly unit sends video signal or video image captured by the camera assembly unit to the processor for further processing or storage. Therefore, it would have been obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Turner by providing the inertial sensors taught by Phillips, such being typical considerations of the skilled artisan, the artisan would be motivated to do so in order to improve sensing of the position or the orientation of the camera at any given moment while it is being deployed ore retracted in the pipeline.  

2,  the claimed a cable counter to generate cable count data indicative of an amount of cable dispensed or retracted to/from the cable storage drum (distance counter; para. 0060).

As to claim 3, see the rejection of claim 2.

Regarding claim 6, the claimed one or more electronic devices communicatively coupled to the processing element to display and/or store the images and/or videos representing interior of the pipe or cavity (monitor 114 comprising display 266, Figs. 23-24).

As to claim 7, the claimed a wireless transceiver module to wirelessly transmit the images and/or videos and/or inertial data for processing, storage, and/or display onto the one or more coupled electronic devices (wireless communications 178; paragraphs 0047, 52, 59, 66, 68. The system includes a locator 22 which includes both a transmitter and a receiver; paragraph 0033, 70 and 72; Fig.23-24).

As to claim 8, wherein the wireless transceiver module is disposed in a central hub of the cable storage drum (The hub 30 may contain a wireless communication module 178 for establishing the wireless connection to wirelessly communicate 
with the monitor 114 and the user interface 270 (if the user interface 270 is a 
separate unit; Fig.23-24).

Regarding claim 22, the claimed Sonde device to broadcast a signal capable of being modulated (a location device, such as a Sonde, to transmit the location of the end of the cable.  The location device allows a user to find the end of the cable and dig down towards the pipe at the proper location where the obstruction might be. Paragraphs 0003 and 0070).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Turner, US 2018/0169719 A1 in view of Buck, US 20020131781 A1.
Turner fails to disclose wherein the camera head is a self-leveling camera head. However, the method would be obvious to the skilled in the art. In that regard, 
Buck discloses self-leveling camera (Title, Abstract).  Specifically, Buck teaches “the self-leveling camera assembly as herein described is retro-fittable to other cameras having power, ground, and video cables.  The self-leveling mechanism of the self-leveling camera assembly is self-contained in a replaceable camera head, comprising the camera body and camera lens, such that the self-leveling camera head may replace the camera 
head on an existing camera.  Thus, the owner of a standard-made camera or a 
See paragraph [0024]. It would have been therefore obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Turner, such being typical considerations of the skilled artisan, by providing the self-leveling camera head taught by Buck for the purpose enhancing the flexibility or the movement of the camera head.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Turner, US 2018/0169719 A1 in view of Cardenas-Bernal, US 201800350056. 
Turner as shown in the rejection of claim 1 discloses cameras and sensors but do not specifically teach high dynamic range (HDR) sensors. Utilizing sensors in such application would however be obvious to the skilled in the art. In that regard, and in a similar field of art, Cardenas-Bernal discloses augmented reality application for manufacturing. Specifically, Cardenas-Bernal teaches inspecting interior cavity of vehicles (para. 0020) utilizing tools such as an HDR camera (para. 0053). It would have been therefore obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Turner, such being typical considerations of the skilled artisan, by providing the HDR camera disclosed by .
 
Allowable Subject Matter
Claims 4-5 and 11-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





PMN
February 17, 2021
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422